DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 1:
	Line 6, change the phrase “second timing components” to --second timing component--.
	Line 10, change the phrase “the operating time” to --the operation time--.

As per Claim 7:
	Lines 7-8, change the phrase “second timing components” to --second timing component--.
	Line 11, change the phrase “the operating time” to --the operation time--.

Reasons for Allowance

Claims 1, 3-8, and 10-13 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record fails to teach or suggest the following claim limitations:

normalizing the operation time of each of the cells to generate a plurality of parameters, wherein the parameters correspond to a voltage value and the operation time is a time from an output terminal of the first timing component generating an output signal to an input terminal of the second timing component receiving an input signal.

Regarding Claim 7, the prior art of record fails to teach or suggest the following claim limitations:

normalize the operation time of each of the cells to generate a plurality of parameters, wherein the parameters correspond to a voltage value and the operation time is a time from an output terminal of the first timing component generating an output signal to an input terminal of the second timing component receiving an input signal.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ERIC D LEE/Primary Examiner, Art Unit 2851